MEMORANDUM **
Donald Torczon appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his complaint against an Internal Revenue Service (“IRS”) Appeals Officer and an unnamed IRS employee regarding the IRS’ attempted collection by levy of Torczon’s previously assessed federal income tax liability for 1998.
The district court properly concluded that it lacked jurisdiction over Torczon’s complaint, because the Tax Court has ex-*171elusive jurisdiction over the income tax liability underlying the complaint. 26 U.S.C. § 6330(d)(1). Torczon’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.